In a proceeding pursuant to CPLR article 78 to review an order and determination of the respondent State of New York Division of Housing and Community Renewal, dated July 16, 1984, which ordered a building-wide rent reduction based on a finding of roach and rodent infestation, the appeal is from a judgment of Supreme Court, Westchester County (Coppola, J.), entered October 22, 1986, which dismissed the petition.
Ordered that the judgment is affirmed, with one bill of costs.
The determination that the petitioner’s building was infested with roaches and rodents and that the petitioner failed to make meaningful efforts to control the problem was supported by substantial evidence. Numerous tenants testified that they had heard, seen, and trapped roaches and rodents in their apartments. The tenants produced photographs of rodents that they had taken in their homes and presented exhibits of rodent fecal matter. Some of the tenants had hired exterminators to service their apartments, and others demonstrated an expertise with traps and poison consistent with long-term efforts to rid their homes of unwanted pests. Based on the proof presented we conclude that there was a rational basis for the findings of fact supporting the respondent-respondent’s decision (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-182). Thompson, J. P., Brown, Weinstein and Sullivan, JJ., concur.